EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail: jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS STRONG CAPITAL AND LIQUIDITY POSITION, CONTINUED GROWTH IN CORE PRE-TAX, PRE-PROVISION EARNINGS CHICAGO, July 22, 2010 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MB Financial Bank, N.A (“the Bank” or “MB Financial Bank”), announced today second quarter results for 2010.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its consolidated subsidiaries, unless indicated otherwise.We had net income of $12.1 million and net income available to common shareholders of $9.5 million for the second quarter of 2010 compared to net income of $4.3 million and net income available to common shareholders of $1.7 million in the second quarter of 2009, and net income of $947 thousand and a net loss available to common shareholders of $1.6 million for the first quarter of 2010.The results for the second quarter of 2010 include a pre-tax gain, based on preliminary estimates, of $51.0 million from the Broadway Bank FDIC-assisted transaction completed during the quarter, as described below. Key items for the quarter were as follows: Continued Growth in Core Pre-Tax, Pre-Provision Earnings Driven by an Increase in Net Interest Margin and Core Other Income: · Core pre-tax, pre-provision earnings increased 61.3% to $48.4 million, compared to $30.0 million for the second quarter of 2009.Core pre-tax, pre-provision earnings increased $6.4 million, or 15.2%, compared to the first quarter of 2010. · Net interest income on a fully tax equivalent basis increased to $90.3 million, or by 45.9%, compared to $61.9 million for the second quarter of 2009.Net interest income on a fully tax equivalent basis increased $6.9 million, or 8.3%, compared to the first quarter of 2010. · The net interest margin on a fully tax equivalent basis increased from 3.21% in the second quarter of 2009 and 3.67% in the first quarter of 2010 to 3.99% in the second quarter of 2010. · Core other income increased 30.6% to $27.0 million, compared to $20.7 million for the second quarter of 2009.Core other income increased $3.9 million, or 16.9%, compared to the first quarter of 2010. Credit Quality – Increased Non-Performing Loans, Provision and Charge-offs: · Our provision for loan losses was $85.0 million for the second quarter of 2010, while our net charge-offs were $67.2 million.For the first quarter of 2010, our provision for loan losses and net charge-offs were $47.2 million and $46.5 million, respectively.For the second quarter of 2009, our provision for loan losses and net charge-offs were $27.1 million and $25.0 million, respectively.Our provision for loan losses reflects deterioration in our loan portfolio primarily due to continued weakness in real estate market conditions, which has resulted in increases in our non-performing loans, net charge-offs and potential problem loans.The provision amount also reflects continuing economic uncertainty. · Our non-performing loans were $343.8 million or 4.90% of total loans as of June 30, 2010, compared to $323.2 million or 5.04% as of March 31, 2010 and $271.3 million or 4.16% as of December 31, 2009.The percentage of the allowance for loan losses to non-performing loans was 56.89% as of June 30, 2010, 55.01% as of March 31, 2010 and 65.26% as of December 31, 2009. · Our non-performing assets were $388.0 million or 3.65% of total assets as of June 30, 2010, compared to $365.0 million or 3.58% as of March 31, 2010, and $308.4 million or 2.84% as of December 31, 2009. · Our allowance for loan losses to total loans was 2.79% as of June 30, 2010, compared to 2.77% as of March 31, 2010, and 2.71% as of December 31, 2009. 1 For purposes of the second and third bullet points above, non-performing loans exclude loans held for sale and certain purchased credit-impaired loans that we have acquired in FDIC-assisted transactions, a majority of which are subject to loss share arrangements with the FDIC. These purchased credit-impaired loans are accounted for on a pool basis, and the pools are considered to be performing.Additionally, non-performing assets exclude other real estate owned related to assets acquired in FDIC-assisted transactions. Strong Capital Position: · MB Financial Bank continues to significantly exceed the “Well-Capitalized” threshold established under the regulations of the Office of the Comptroller of the Currency.At June 30, 2010, MB Financial, Inc.’s total risk-based capital ratio was 16.66%, Tier 1 capital to risk-weighted assets ratio was 14.70%, Tier 1 capital to average asset ratio was 10.39% and Tier 1 common capital to risk-weighted assets was 9.85%, compared with 16.39%, 14.42%, 10.30% and 9.51%, respectively, as of March 31, 2010 and 15.45%, 13.51%, 8.71% and 8.76%, respectively, as of December 31, 2009.As of June 30, 2010, total capital was approximately $477.2 million in excess of the 10% “Well-Capitalized” threshold, compared with $451.7 million as of March 31, 2010. · Our tangible common equity to tangible assets ratio was 7.16% at June 30, 2010, compared to 7.04%, 6.18% and 5.65% at March 31, 2010, December 31, 2009 and June 30, 2009, respectively.Our tangible common equity to risk-weighted assets ratio was 10.22% at June 30, 2010, compared to 9.73%, 8.83% and 6.79% at March 31, 2010, December 31, 2009 and June 30, 2009, respectively. Strong Liquidity Position and Improved Deposit Mix: · Our loan to deposit ratio was 82% as of June 30, 2010, compared to 103% as of June 30, 2009, 75% as of December 31, 2009 and 80% as of March 31, 2010. · Our ratio of core funding to total funding was 89% at June 30, 2010, compared to 80% at June 30, 2009, 87% at December 31, 2009 and 88% at March 31, 2010. · Our ratio of CDs to total deposits was 41% at June 30, 2010, compared to 50% at June 30, 2009, 43% at December 31, 2009 and 41% at March 31, 2010. Broadway Bank and New Century Bank Transactions: · On April 23, 2010, MB Financial Bank assumed $261 million of deposits of Chicago-based Broadway Bank (“Broadway”) at no premium, and acquired certain assets of Broadway totaling approximately $944 million at a discount of 19.6%, in a loss-sharing transaction facilitated by the FDIC.This transaction generated a pre-tax acquisition related gain of $51.0 million, based on preliminary estimates. · On April 23, 2010, MB Financial Bank assumed $427 million of deposits of Chicago-based New Century Bank (“New Century”) at no premium, and acquired certain assets of New Century totaling approximately $451 million at a discount of 9.1%, in a loss-sharing transaction facilitated by the FDIC.This transaction generated $2.3 million of goodwill, based on preliminary estimates. 2 RESULTS OF OPERATIONS Second Quarter Results Net Interest Income Net interest income on a tax equivalent basis increased $6.9 million from the first quarter of 2010 to the second quarter of 2010, and $28.4 million from the second quarter of 2009.Our net interest margin, on fully tax equivalent basis, was 3.99% for the second quarter of 2010 compared to 3.67% in the first quarter of 2010 and 3.21% in the second quarter of 2009, increases of 32 and 78 basis points, respectively.These margin increases were primarily due to a decrease in our average cost of funds caused by downward repricing of certificates of deposit, improved deposit mix and improved credit spreads on renewed loans.Additionally, the increase in the margin from the first quarter of 2010 was impacted by the change in the mix of average assets from investment securities to higher yielding loans.The increase in average loans from the first quarter of 2010 to the second quarter of 2010 was primarily due to our Broadway and New Century transactions. Our non-performing loans negatively impacted our net interest margin during the second quarter of 2010, the first quarter of 2010 and the second quarter of 2009 by approximately 21 basis points, 18 basis points and 20 basis points, respectively. See the supplemental net interest margin table for further detail. Other Income (in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Core other income: Loan service fees $ 3,326 Deposit service fees Lease financing, net Brokerage fees Trust and asset management fees Increase in cash surrender value of life insurance Other operating income Total core other income Non-core other income(1) Net gain on sale of investment securities 3 Net gain (loss) on sale of other assets 11 12 12 Net gain (loss) recognized on other real estate owned(A) 52 25 Acquisition related gains - - - Increase (decrease) in market value of assets held in trust for deferred compensation(A) 7 76 Total non-core other income Total other income $ 106,965 Letters denote the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows:A – Other operating income. Core other income increased by $3.9 million from the first quarter of 2010 to the second quarter of 2010.Core loan service fees increased primarily due to increases in swap fees, consumer loan fees, and loan prepayment fees.Core deposit service fees increased primarily due to increases in NSF and overdraft fees.Net lease financing increased primarily due to an increase in the sales of third party equipment maintenance to customers.Other operating income increased primarily due to accretion on the FDIC indemnification asset, as a result of our Broadway and New Century transactions.Non-core other income was primarily impacted by a $51.0 million gain recorded on the Broadway transaction, based on preliminary estimates.Additionally, non-core other income was impacted to a lesser extent by a net gain on sale of investment securities of $2.3 million in the second quarter of 2010 compared to a net gain on sale of investment securities of $6.7 million in the first quarter of 2010 and a net gain recognized on other real estate owned (“OREO”) of $52 thousand in the second quarter of 2010 compared with a net loss recognized on OREO of $3.3 million in the first quarter of 2010. 3 Core other income increased by $11.0 million for the six months ended June 30, 2010 compared to the six months ended June 30, 2009.Core deposit service fees increased primarily due to an increase in commercial deposit fees related to the treasury management business acquired in the Corus transaction during the second half of 2009, and an increase in NSF and overdraft fees related to the FDIC-assisted transactions completed in 2009.Net lease financing increased primarily due to an increase in the sales of third party equipment maintenance to customers.Core trust and asset management fees increased primarily due to an increase in assets under management, as a result of organic growth and an increase in the market value of assets under management.Core other operating income increased primarily due to accretion on the FDIC indemnification asset, as a result of our Broadway and New Century transactions, and partially due to increases in ATM and debit card fees, and treasury management income related to our FDIC-assisted transactions completed during the second half of 2009.As noted above, non-core other income was primarily impacted by a $51.0 million gain recorded on the Broadway transaction, based on preliminary estimates.Additionally, non-core other income was impacted to a lesser extent by a net gain on sale of investment securities of $9.2 million for the six months ended June 30, 2010, compared with a net gain on sale of investment securities of $13.8 million for the six months ended June 30, 2009, and a net loss recognized on other real estate owned of $3.2 million for the six months ended June 30, 2010, compared with a net gainrecognized on other real estate owned of $278 thousand for the six months ended June 30, 2009. Other Expense (in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Core other expense: Salaries and employee benefits $ 70,558 $ 55,991 Occupancy and equipment expense Computer services expense Advertising and marketing expense Professional and legal expense Brokerage fee expense Telecommunication expense Other intangibles amortization expense FDIC insurance premiums Other operating expenses Total core other expense Non-core other expense (1) FDIC special assessment(A) - Impairment charges - Increase (decrease) in market value of assets held in trust for deferred compensation(B) 7 76 Total non-core other expense 7 Total other expense $ 128,138 $ 103,520 Letters denote the corresponding line items where these non-core other expense items reside in the consolidated statements of income as follows:A – FDIC insurance premiums, B – Salaries and employee benefits. Core other expense increased $4.4 million from the first quarter of 2010 to the second quarter of 2010.Our Broadway and New Century transactions increased salaries and employee benefits expense, and computer services expense by approximately $1.7 million, and $695 thousand, respectively.Our Broadway and New Century transactions increased total core other expense from the first quarter of 2010 to second quarter of 2010 by approximately $2.9 million.Additionally, salaries and employee benefits expense increased due to one additional day during the second quarter compared to the first quarter, an increase in healthcare expense and officer salary increases at the end of the first quarter. 4 Core other expense increased $28.6 million for the six months ended June 30, 2010 compared to the six months ended June 30, 2009.The Broadway and New Century FDIC-assisted transactions and the FDIC-assisted transactions completed in 2009 increased salaries and employee benefits expense, occupancy and equipment expense, computer services expense, other intangibles amortization expense, FDIC insurance premiums and other operating expenses by approximately $8.5 million, $3.0 million, $1.6 million, $1.1 million, $1.8 million and $1.2 million, respectively.The Broadway and New Century FDIC-assisted transactions and the FDIC-assisted transactions completed in 2009 increased total core other expense from the six months ended June 30, 2009 to the six months ended June 30, 2010 by approximately $18.6 million.Salaries and employee benefits expense also increased due to an increase in healthcare expense and additional loan workout staff added from June 30, 2009 to June 30, 2010.Additionally, core other operating expenses increased due to OREO and non-performing loan related expense. LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio, excluding loans held for sale, as of the dates indicated (dollars in thousands): June 30, March 31, December 31, September 30, June 30, Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans $ 1,315,899 19% $ 1,378,873 21% $ 1,387,476 21% $ 1,422,989 22% $ 1,411,520 22% Commercial loans collateralized by assign- ment of lease payments (lease loans) 14% 15% 15% 13% 13% Commercial real estate 34% 38% 38% 38% 38% Construction real estate 7% 9% 9% 11% 11% Total commercial related credits 74% 83% 83% 84% 84% Other loans: Residential real estate 5% 5% 4% 4% 4% Indirect motorcycle 2% 2% 2% 2% 2% Indirect automobile 0% 1% 1% 1% 1% Home equity 6% 6% 6% 7% 6% Consumer loans 1% 1% 1% 1% 1% Total other loans 14% 15% 14% 15% 14% Gross loans excluding covered loans 88% 98% 97% 99% 98% Covered loans (1) 12% 2% 3% 1% 2% Gross loans 100% 100% 100% 100% 100% Allowance for loan losses Net loans $ 6,823,362 $ 6,237,069 $ 6,347,475 $ 6,303,263 $ 6,256,833 Covered loans refer to loans we acquired in FDIC-assisted transactions that are subject to loss-sharing agreements with the FDIC. The increase in covered loans from March 31, 2010 to June 30, 2010 was due to the Broadway and New Century transactions. 5 The following table sets forth the composition of commercial real estate loans, excluding covered loans and loans held for sale, as of the dates indicated (dollars in thousands): June 30, 2010 March 31, 2010 Amount % of Total Loans Amount % of Total Loans Commercial real estate loans: Owner occupied(1) $ 523,182 7% $ 543,359 8% Multifamily 7% 8% Retail 6% 6% Industrial 5% 5% Healthcare 3% 4% Office 3% 3% Church and school 1% 1% Other 2% 3% Total commercial real estate loans $ 2,378,272 34% $ 2,409,078 38% Includes owner occupied loans for all commercial real estate categories. The following table sets forth the composition of construction real estate loans by risk category, excluding covered loans and loans held for sale, as of June 30, 2010 (dollars in thousands): Risk Category Potential Problem and Non-Performing and Other Watch Loans (NPLs) List Loans Pass Loans Total Amount % of Loan Balance Reserved(1) Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved(1) Residential construction related credits Unimproved land $ - - $ 3,156 45% $ 3,207 3% $ 6,363 23% Improved lots and single family construction 44% 27% 3% 31% Condominiums 44% 11% 3% 35% Apartments 32% 11% 3% 13% Townhomes 67% 19% 2% 41% Total residential construction related credits 45% 20% 3% 31% Commercial construction related credits Unimproved land $ - - $- - $ 3,703 2% $ 3,703 2% Improved lots and construction 42% 10% 2% 30% Industrial 51% 5% 4% 9% Office, retail and hotel 46% 17% 2% 16% Schools - 5% 5% Medical - 8% 8% Total commercial construction related credits 44% 15% 4% 15% Total construction loans $ 176,531 44% $ 97,162 17% $ 223,039 3% $ 496,732 24% Total construction loans as of March 31, 2010 $ 177,292 39% $ 121,743 17% $ 259,580 4% $ 558,615 20% To calculate the percentage of loan balances reserved, partial charge-offs taken on loans with balances outstanding have been added back to both reserves and outstanding balance. 6 ASSET QUALITY The following table presents a summary of total performing loans greater than 30 days and less than 90 days past due, excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions (see definition of “purchased credit-impaired loans” below), as of the dates indicated (dollar amounts in thousands): June 30, March 31, December 31, September 30, June 30, 30 - 59 Days Past Due $ 26,491 $ 17,239 $ 35,943 $ 15,574 60 - 89 Days Past Due $ 30,237 $ 18,892 $ 30,854 $ 51,052 $ 20,412 Approximately $13.6 million of performing loans past due are classified as potential problem loans (defined below) as of June 30, 2010, compared to $6.6 million as of March 31, 2010. The following table presents a summary of non-performing assets, excluding loans held for sale, credit-impaired loans that were acquired as part of our FDIC-assisted transactions (see definition of “purchased credit-impaired loans” below), and OREO that is related to FDIC-assisted transactions, as of the dates indicated (dollar amounts in thousands): June 30, March 31, December 31, September 30, June 30, Non-performing loans: Non-accrual loans(1) $ 343,838 $ 323,017 $ 270,839 $ 286,623 $ 227,681 Loans 90 days or more past due, still accruing interest - - - Total non-performing loans OREO Repossessed vehicles Total non-performing assets $ 388,016 $ 365,006 $ 308,360 $ 309,506 $ 244,995 Total allowance for loan losses Partial charge-offs taken on non-performing loans Allowance for loan losses, including partial charge-offs $ 338,484 $ 273,747 $ 246,431 $ 235,490 $ 212,351 Accruing restructured loans $ - $ - $ - $ - Total non-performing loans to total loans 4.90% 5.04% 4.16% 4.41% 3.54% Total non-performing assets to total assets 3.65% 3.58% 2.84% 2.19% 2.92% Allowance for loan losses to non-performing loans 56.89% 55.01% 65.26% 66.02% 79.65% Allowance for loan losses to non-performing loans, including partial charge-offs taken 69.55% 65.31% 72.34% 70.74% 82.09% Includes restructured loans on non-accrual status of approximately $6.0 million at June 30, 2010. At June 30, 2010, the composition of other real estate owned was primarily improved lots and single family construction projects. 7 The following table represents a summary of OREO in thousands: June 30, Balance at March 31, 2010 Transfers in at fair value less estimated costs to sell Fair value adjustments Net losses on sales of OREO 52 Cash received upon disposition Balanceat June 30, 2010 The following table presents data related to non-performing loans, by dollar amount and category at June 30, 2010 (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Amount Amount $10.0 million or more 1 3 - $ - $ - $ 48,989 $5.0 million to $9.9 million 1 10 3 - $1.5 million to $4.9 million 6 14 14 Under $1.5 million 46 30 54 57 $ 343,838 Percentage of individual loan category 1.91% 35.54% 4.29% 2.21% 4.90% The following table presents data related to non-performing loans, by dollar amount and category at March 31, 2010 (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Amount Amount $10.0 million or more - $ - 4 - $ - $ - $ 59,992 $5.0 million to $9.9 million 1 7 3 - $1.5 million to $4.9 million 7 17 9 - Under $1.5 million 46 29 97 54 57 $ 86,704 $ 20,972 $ 323,167 Percentage of individual loan category 1.63% 31.74% 3.60% 2.20% 5.04% We define potential problem loans as performing loans rated substandard that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans).We recognize potential problem loans carry a higher probability of default and require additional attention by management.The aggregate principal amount of potential problem loans was $321.8 million, or 4.69% of total loans, as of June 30, 2010, compared to $296.4 million, or 4.62% of total loans, as of March 31, 2010 and $233.4 million or 3.58% of total loans, as of December 31, 2009. “Purchased credit-impaired loans” refer to certain loans acquired in the FDIC-assisted transactions, for which deterioration in credit quality occurred before the Company’s acquisition date.Upon acquisition, these loans were recorded at fair value with interest income to be accreted over the estimated life of the loan when cash flows are reasonably estimable, even if the underlying loans are contractually past due.Acquisition fair value incorporates the Company’s estimate, as of the acquisition date, of credit losses over the remaining life of the portfolio.No allowance for loan losses has been recorded for these loans. 8 Below is a reconciliation of the activity in our allowance for loan losses for the periods indicated (dollar amounts in thousands): Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Balance at the beginning of period $ 177,787 $ 189,232 $ 181,356 $ 144,001 Provision for loan losses Charge-offs: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) Commercial real estate loans Construction real estate Residential real estate Indirect vehicle Home equity Consumer loans Total charge-offs Recoveries: Commercial loans 71 45 76 Commercial loans collateralized by assignment of lease payments (lease loans) 96 - 96 - Commercial real estate loans 12 5 5 23 Construction real estate Residential real estate 9 41 4 9 28 50 31 Indirect vehicle Home equity 31 59 9 13 20 90 31 Consumer loans 1 2 3 6 3 11 Total recoveries Total net charge-offs Balance $ 195,612 $ 177,072 $ 189,232 $ 181,356 Total loans, excluding loans held for sale $ 7,018,974 $ 6,524,547 $ 6,492,495 $ 6,438,189 Average loans, excluding loans held for sale $ 6,842,722 $ 6,460,195 $ 6,452,094 $ 6,374,642 Ratio of allowance for loan losses to total loans, excluding loans held for sale 2.79% 2.77% 2.71% 2.91% 2.82% 2.79% 2.82% Ratio of allowance for loan losses to total loans, including partial charge-offs, and excluding loans held for sale 4.73% 4.20% 3.74% 3.60% 3.28% 4.73% 3.28% Net loan charge-offs to average loans, excluding loans held for sale (annualized) 3.94% 2.93% 5.05% 2.28% 1.56% 3.45% 2.51% Although management believes that adequate specific and general loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of specific and general loan loss allowances may become necessary. 9 INVESTMENT SECURITIES AVAILABLE FOR SALE The following table sets forth the fair value, amortized cost, and total unrealized gain (loss) of our investment securities available for sale, by type (in thousands): At June 30, At March 31, At December 31, At September 30, At June 30, Fair Value Government sponsored agencies and enterprises Bank notes issued through the TLGP(1) - States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Debt securities issued by foreign governments - Total fair value $ 1,769,207 $ 2,150,491 $ 2,843,233 $ 3,994,980 $ 884,720 Amortized cost Government sponsored agencies and enterprises Bank notes issued through the TLGP(1) - States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Debt securities issued by foreign governments - Total amortized cost $ 1,725,300 $ 2,124,468 $ 2,834,140 $ 3,959,370 $ 870,254 Unrealized gain (loss) Government sponsored agencies and enterprises Bank notes issued through the TLGP(1) - States and political subdivisions Mortgage-backed securities Corporate bonds - - - Equity securities 66 34 97 39 Debt securities issued by foreign governments - Total unrealized gain $ 26,023 $ 9,093 $ 14,466 Represents bank notes that are guaranteed by the FDIC under the Temporary Liquidity Guarantee Program (TLGP). We do not have any meaningful direct or indirect holdings of subprime residential mortgage loans, home equity lines of credit, or any Fannie Mae or Freddie Mac preferred or common equity securities in our investment portfolio.Additionally, more than 99% of our mortgage-backed securities are agency guaranteed. 10 FUNDING MIX AND LIQUIDITY The following table shows the composition of our core and wholesale funding resources as of the dates indicated (dollars in thousands): June 30, March 31, December 31, September 30, June 30, % of % of % of % of % of Amount Total Amount Total Amount Total Amount Total Amount Total Core funding: Non-interest bearing deposits 18% 16% 16% 24% 16% Money market and NOW accounts 30% 31% 29% 26% 21% Savings accounts 7% 7% 6% 5% 6% Certificates of deposit 31% 31% 33% 32% 33% Customer repurchase agreements 3% 3% 2% 2% 4% Total core funding 89% 88% 87% 89% 80% Wholesale funding: Public funds deposits 1% 1% 1% 1% 1% Brokered deposit accounts 5% 5% 6% 5% 8% Other short-term borrowings - - - 1% 2% 4% Long-term borrowings 3% 3% 3% 2% 4% Subordinated debt 1% 1% 1% 0% 1% Junior subordinated notes issued to capital trusts 2% 2% 2% 1% 2% Total wholesale funding 11% 12% 13% 11% 20% Total funding 100% 100% 100% 100% 100% Our liquidity position improved during the second quarter, primarily due to an increase in core funding.Core funding increased by $386.9 million compared to March 31, 2010, and $2.3 billion compared to June 30, 2009.These increases were primarily due to the Broadway and New Century FDIC-assisted transactions and FDIC-assisted transactions completed in the second half of 2009. 11 FORWARD-LOOKING STATEMENTS When used in this press release and in reports filed with or furnished to the Securities and Exchange Commission, in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1)expected cost savings, synergies and other benefits from our merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (2) the possibility that the expected benefits of the Broadway Bank, New Century Bank and other FDIC-assisted transactions we previously completed will not be realized, and the possibility that the amount of the gains, if any, we ultimately realize on these transactions will differ materially from any recorded preliminary gains; (3)the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, which could necessitate additional provisions for loan losses, resulting both from loans we originate and loans we acquire from other financial institutions; (4)results of examinations by the Office of Comptroller of Currency and other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses or write-down assets; (5)competitive pressures among depository institutions; (6)interest rate movements and their impact on customer behavior and net interest margin; (7)the impact of repricing and competitors’ pricing initiatives on loan and deposit products; (8)fluctuations in real estate values; (9)the ability to adapt successfully to technological changes to meet customers’ needs and developments in the market place; (10)our ability to realize the residual values of our direct finance, leveraged, and operating leases; (11)our ability to access cost-effective funding; (12) changes in financial markets; (13) changes in economic conditions in general and in the Chicago metropolitan area in particular; (14) the costs, effects and outcomes of litigation; (15) new legislation or regulatory changes, including but not limited to the financial regulatory reform legislation, changes in federal and/or state tax laws or interpretations thereof by taxing authorities, changes in laws, rulesor regulations applicable to companies that have participated in the TARP Capital Purchase Program of the U.S. Department of the Treasury and other governmental initiatives affecting the financial services industry; (16) changes in accounting principles, policies or guidelines; (17) our future acquisitions of other depository institutions or lines of business; and (18) future goodwill impairment due to changes in our business, changes in market conditions, or other factors. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 12 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of the dates indicated (Amounts in thousands, except per share data) June 30, March 31, December 31, September 30, June 30, ASSETS Cash and due from banks $ 115,450 $ 113,664 $ 136,763 $ 125,010 $ 103,276 Interest earning deposits with banks Total cash and cash equivalents Investment securities: Securities available for sale, at fair value Non-marketable securities - FHLB and FRB Stock Total investment securities Loans held for sale - - - Loans: Total loans excluding covered loans Covered loans(1) Total loans Less allowance for loan loss Net loans Lease investments, net Premises and equipment, net Cash surrender value of life insurance Goodwill, net Other intangibles, net Other real estate owned Other real estate owned related to FDIC transactions FDIC indemnification asset(1) Other assets Total assets $ 10,633,796 $ 10,185,240 $ 14,135,212 $ 8,402,065 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $ 1,604,482 $ 1,424,746 $ 1,552,185 $ 2,925,714 $ 1,152,274 Interest bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated notes issued to capital trusts Investment securities purchased but not yet settled - Accrued expenses and other liabilities Total liabilities Stockholders' Equity Preferred stock Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock Controlling interest stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ 10,633,796 $ 10,185,240 $ 10,865,393 $ 14,135,212 $ 8,402,065 “Covered loans” and “FDIC indemnification asset” refer to assets MB Financial Bank acquired in loss-share transactions facilitated by the FDIC.The “FDIC indemnification asset” represents the present value of the amounts the Company expects MB Financial Bank to collect from the FDIC pursuant to the loss-share agreements. 13 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data)(Unaudited) Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Interest income: Loans $ 95,689 $ 82,387 $ 84,015 $ 82,820 $ 82,941 $ 178,076 $ 164,435 Investment securities available for sale: Taxable Nontaxable Federal funds sold - 2 - - - 2 - Other interest bearing accounts 91 Total interest income Interest expense: Deposits Short-term borrowings Long-term borrowings & junior subordinated notes Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses Other income: Loan service fees Deposit service fees Lease financing, net Brokerage fees Trust & asset management fees Net gain on sale of investment securities 3 Increase in cash surrendervalue of life insurance Net gain (loss) on sale of other assets 11 12 12 Acquisition related gains - - - Other operating income Total other income Other expense: Salaries & employee benefits Occupancy & equipment expense Computer services expense Advertising & marketing expense Professional & legal expense Brokerage fee expense Telecommunication expense Other intangible amortization expense FDIC insurance premiums Impairment charges - Other operating expenses Total other expense Income (loss) before income taxes Income tax expense (benefit) Income (loss) from continuing operations Income from discontinued operations, net of tax - Net income (loss) Preferred stock dividends and discount accretion Net income (loss) available to common shareholders $ 9,498 $ (1,646) $ 1,728 $ 7,852 $ (28,908) 14 Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Common share data: Basic earnings (loss) per common share from continuing operations $ 0.23 $ 0.02 $ (0.19) $ 0.03 $ 0.12 $ 0.25 $ (0.68) Basic earnings per common share from discontinued operations $ - $- $ - $ 0.16 $ 0.00 $ - $ 0.01 Impact of preferred stock dividends on basic earnings (loss) per common share $ (0.05) $ (0.05) $ (0.07) $ (0.07) $ (0.10) $ (0.14) Basis earnings (loss) per common share $ 0.18 $ (0.03) $ (0.25) $ 0.12 $ 0.05 $ 0.15 $ (0.81) Diluted earnings (loss) per common share from continuing operations $ 0.23 $ 0.02 $ (0.19) $ 0.03 $ 0.12 $ 0.25 $ (0.68) Diluted earnings per common share from discontinued operations $ - $- $ - $ 0.16 $ 0.00 $ - $ 0.01 Impact of preferred stock dividends on diluted earnings (loss) per common share $ (0.05) $ (0.05) $ (0.05) $ (0.07) $ (0.07) $ (0.10) $ (0.14) Diluted earnings (loss) per common share $ 0.18 $ (0.03) $ (0.25) $ 0.12 $ 0.05 $ 0.15 $ (0.81) Weighted average common shares outstanding Diluted weighted average common shares outstanding 15 Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Performance Ratios: Annualized return on average assets 0.46% 0.04% (0.33%) 0.30% 0.20% 0.25% (0.55%) Annualized return on average common equity Annualized cash return on average tangible common equity(1) Net interest rate spread Cost of funds(2) Efficiency ratio(3) Annualized net non-interest expense to average assets(4) Core pre-tax pre-provision earnings to risk-weighted assets(5) Net interest margin Tax equivalent effect Net interest margin - fully tax equivalent basis(6) Asset Quality Ratios: Non-performing loans(7) to total loans 4.90% 5.04% 4.16% 4.41% 3.54% 4.90% 3.54% Non-performing assets(7) to total assets Allowance for loan losses to non-performing loans(7) Allowance for loan losses to non-performing loans,(7) including partial charge-offs taken Allowance for loan losses to total loans Net loan charge-offs to average loans (annualized) Capital Ratios: Tangible equity to tangible assets(8) 9.06% 9.02% 8.03% 6.26% 8.07% 9.06% 8.07% Tangible common equity to risk weighted assets(9) Tangible common equity to tangible assets(10) Book value per common share(11) Less: goodwill and other intangible assets, net of tax benefit, per common share Tangible book value per share(12) Total capital (to risk-weighted assets) 16.66% 16.39% 15.45% 15.76% 13.89% 16.66% 13.89% Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) Tier 1 common capital (to risk-weighted assets) Net cash flow available to common stockholders (net income available to common stockholders, plus other intangibles amortization expense, net of tax benefit) / Average tangible common equity (average common equity less average goodwill and average other intangibles, net of tax benefit). Equals total interest expense divided by the sum of average interest bearing liabilities and noninterest bearing deposits. Equals total other expense excluding FDIC special assessment and impairment charges divided by the sum of net interest income on a fully tax equivalent basis and total other income less net gains (losses) on securities available for sale, net gains (losses) on sale of other assets, net gains (losses) on other real estate owned, and acquisition related gains. Equals total other expense excluding FDIC special assessment and impairment charges less total other income excluding net gains (losses) on securities available for sale, net gain (losses) on sale of other assets, net gains (losses) on other real estate owned, net gains (losses) on other real estate owned, and acquisition related gains divided by average assets. Equal net income before taxes excluding loan loss provision expense, FDIC special assessment, impairment charges, net gains (losses) on securities available for sale, net gain (losses) on sale of other assets, and acquisition related gains divided by risk-weighted assets. Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. Excludes purchased credit-impaired loans and loans held for sale.Non-performing assets excludes other real estate owned related to FDIC transactions. Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total risk weighted assets. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity divided by common shares outstanding. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 16 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include pre-tax, pre-provision earnings; core pre-tax, pre-provision earnings; net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis; efficiency ratio, ratio of annualized net non-interest expense to average assets, and ratio of core pre-tax, pre-provision earnings to risk-weighted assets, with net gains and losses on securities available for sale, net gains and losses on sale of other assets, net gains and losses on other real estate owned, and acquisition related gains excluded from the non-interest income components and the FDIC special assessment expense and impairment charges excluded from the non-interest expense components of these ratios; ratios of tangible equity to tangible assets, tangible common equity to risk weighted assets,tangible common equity to tangible assets and Tier 1 common capital to risk-weighted assets; tangible book value per common share; and annualized cash return on average tangible common equity.Our management uses these non-GAAP measures in its analysis of our performance.Management believes that pre-tax, pre-provision earnings are a useful measure in assessing our core operating performance, particularly during times of economic stress. The tax equivalent adjustment to net interest income recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.Management also believes that by excluding net gains and losses on securities available for sale, net gains and losses on sale of other assets, net gains and losses on other real estate owned and acquisition-related gains from the non-interest income component and excluding the FDIC special assessment expense and impairment changes from other non-interest expense of the efficiency ratio,the ratio of annualized net non-interest expense to average assets and the ratio of core pre-tax, pre-provision earnings to risk-weighted assets, these ratios better reflect our core operating performance.In addition, management believes that presenting the ratio of Tier 1 common equity to risk weighted assets is useful for assessing our capital strength and for peer comparison purposes.The other measures exclude the ending balances of acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible stockholders’ equity.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital.These disclosures should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. The following table presents a reconciliation of tangible equity to equity (in thousands): June 30, March 31, December 31, September 30, June 30, Stockholders' equity - as reported $ 1,337,808 $ 1,292,478 $ 1,271,877 Less: goodwill Less: other intangible, net of tax benefit Tangible equity $ 925,922 $ 881,880 $ 859,226 The following table presents a reconciliation of tangible assets to total assets (in thousands): June 30, March 31, December 31, September 30, June 30, Total assets - as reported $ 10,633,796 $ 10,185,240 $ 10,865,393 $ 14,135,212 $ 8,402,065 Less: goodwill Less: other intangible, net of tax benefit Tangible assets $ 10,221,910 $ 9,774,642 $ 10,453,814 $ 13,722,561 $ 7,998,099 17 The following table presents a reconciliation of tangible common equity to stockholders’ common equity (in thousands): June 30, March 31, December 31, September 30, June 30, Common stockholders' equity - as reported $ 1,078,496 $ 856,141 Less: goodwill Less: other intangible, net of tax benefit Tangible common equity $ 665,845 $ 452,175 The following table presents a reconciliation of average tangible common equity to average common stockholders’ equity (in thousands): Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Average common stockholders' equity - as reported $ 905,897 $ 853,782 $ 870,155 Less:average goodwill Less:average other intangible assets, net of tax benefit Average tangible common equity $ 502,198 $ 449,527 $ 466,054 The following table presents a reconciliation of net cash flow available to common stockholders to net (loss) income available to common stockholders (in thousands): Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Net (loss) income available to common shareholders - as reported $ 9,498 $ (1,646) $ (12,371) $ 4,855 $ 1,728 $ 7,852 $ (28,908) Add: other intangible amortization expense, net of tax benefit Net cash flow available to common shareholders $ 10,476 $ (664) $ (11,299) $ 5,483 $ 2,376 $ 9,812 $ (27,689) 18 Efficiency Ratio Calculation (Dollars in Thousands) Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Non-interest expense $ 59,158 Adjustment for FDIC special assessment - Adjustment for impairment charges - Non-interest expense - as adjusted $ 55,158 $ 50,658 Net interest income $ 60,934 $ 59,389 Tax equivalent adjustment Net interest income on a fully tax equivalent basis Plus other income Less net gains (losses) on other real estate owned 52 25 Less net gains on securities available for sale 3 Less net gains (losses) on sale of other assets 11 12 12 Less acquisition related gains - - - Net interest income plus non-interest income - as adjusted $ 117,317 $ 106,551 $ 102,480 $ 83,955 $ 83,199 Efficiency ratio 56.45% 58.11% 59.59% 65.70% 60.89% 57.24% 62.39% Efficiency ratio (without adjustments) 39.44% 57.57% 52.14% 64.42% 64.65% 46.52% 61.35% 19 Annualized Net Non-interest Expense to Average Assets Calculation (Dollars in Thousands) Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Non-interest expense $ 54,508 $ 103,520 Adjustment for FDIC special assessment - Adjustment for impairment charges - Non-interest expense - as adjusted Other income Less net gains on securities available for sale 3 Less net gains (loss) on sale of other assets 11 12 12 Less net gains (loss) on other real estate owned 52 25 Less acquisition related gains - - - Other income - as adjusted Net non-interest expense $ 34,520 $ 29,344 $ 77,994 $ 60,371 Average assets Annualized net non-interest expense to average assets 1.49% 1.52% 1.21% 1.40% 1.35% 1.50% 1.39% Annualized net non-interest expense to average assets (without adjustments) -0.53% 1.38% 0.61% 1.14% 1.36% 0.41% 1.16% Core Pre-Tax, Pre-Provision Earnings Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, Income (loss) before income taxes $ 16,692 $ (1,576) $ (13,944) $ (12,324) $ 15,116 $ (51,576) Provision for loan losses Pre-tax, pre-provision earnings Non-core other income Net gains on sale of investment securities 3 Net gain (loss) on sale of other assets 11 12 12 Net gain (loss) on other real estate owned 52 25 Acquisition related gains - - - Total non-core other income Non-core other expense FDIC special assessment - Impairment charges - Total non-core other expense - Core pre-tax, pre-provision earnings $ 48,449 $ 42,046 $ 38,213 $ 26,414 $ 30,045 $ 90,495 $ 55,046 Risk-weighted assets Annualized pre-tax, pre-provision earnings to risk- weighted assets 2.71% 2.41% 2.07% 1.46% 1.81% 2.55% 1.67% Annualized pre-tax, pre-provision earnings to risk- weighted assets (without adjustments) 5.69% 2.62% 3.04% 1.80% 1.80% 4.15% 1.98% A reconciliation of net interest margin on a fully tax equivalent basis to net interest margin is contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per common share to book value per common share is contained in the “Selected Financial Ratios” table. 20 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Three Months Ended June 30, Three Months Ended March 31, Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial 4.99% 4.73% $ 1,365,969 5.03% Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Federal funds sold - 2 Other interest bearing deposits 91 Total interest earning assets $ 9,228,084 Non-interest earning assets Total assets $ 10,349,664 Interest Bearing Liabilities: Core funding: Money market and NOW accounts 0.57% 0.91% $ 2,708,718 0.54% Savings accounts Certificate of deposit Customer repurchase agreements Total core funding Whole sale funding: Public funds Brokered accounts (includes fee expense) Other short-term borrowings 10 Long-term borrowings Total wholesale funding Total interest bearing liabilities $ 7,511,515 Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ 10,349,664 Net interest income/interest rate spread (4) 3.78% 2.86% 3.42% Taxable equivalent adjustment Net interest income, as reported Net interest margin (5) 3.87% 3.08% 3.55% Tax equivalent effect 0.12% 0.13% 0.12% Net interest margin on a fully equivalent basis (5) 3.99% 3.21% 3.67% Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $1.5 million, $1.4 million and $1.0 million for the three months ended June 30, 2010, June 30, 2009, and March 31, 2010, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 21 The following table represents, for the period indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Six Months Ended June 30, Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ 1,373,943 5.01% $ 1,485,446 4.81% Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Federal funds sold 2 - - - Other interest bearing deposits Total interest earning assets $ 9,156,823 $ 7,799,128 Non-interest earning assets Total assets $ 10,467,843 $ 8,745,866 Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ 2,727,104 0.56% $ 1,606,161 0.98% Savings accounts Certificate of deposit Customer repurchase agreements Total core funding Whole sale funding: Public funds Brokered accounts (includes fee expense) Other short-term borrowings Long-term borrowings Total wholesale funding Total interest bearing liabilities $ 7,543,258 $ 6,572,563 Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ 10,467,843 $ 8,745,866 Net interest income/interest rate spread (4) 3.59% 2.75% Taxable equivalent adjustment Net interest income, as reported Net interest margin (5) 3.71% 2.98% Tax equivalent effect 0.12% 0.13% Net interest margin on a fully equivalent basis (5) 3.83% 3.11% Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $2.6 million and $2.7 million for the six months ended June 30, 2010, and June 30, 2009, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 22
